United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3737
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Todd Eugene Stockwell,                  *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: January 5, 2007
                                Filed: January 12, 2007
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Todd Stockwell pleaded guilty to conspiring with unnamed others to
manufacture and distribute 50 grams or more of actual methamphetamine within 1,000
feet of an elementary school after having been convicted of a drug offense. See 21
U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846, 851, and 860(a). At sentencing, the district
court1 applied a four-level leader/organizer enhancement and increased the
presentence report’s recommended criminal history category, which resulted in a
Guidelines imprisonment range of 360 months to life. The court then granted the

      1
      The Honorable Mark Bennett, Chief Judge, United States District Court for the
Northern District of Iowa.
government’s substantial-assistance motions and--finding Stockwell eligible for a
much greater departure than the 15% the government had requested--sentenced him
to 190 months in prison (with an additional departure of 16 months for time served on
a state-court conviction, see U.S.S.G. § 5K2.23) and 10 years of supervised release.
Stockwell’s sole argument on appeal is that the role enhancement was erroneous.

       We conclude that the district court did not clearly err in applying the four-level
role enhancement in this case. See U.S.S.G. § 3B1.1(a) (enhancement is warranted
if defendant was “an organizer or leader of a criminal activity that involved five or
more participants or was otherwise extensive”); United States v. Mickle, 464 F.3d
804, 807-08 (8th Cir. 2006) (district court’s finding regarding role in offense is
reviewed for clear error); United States v. Lashley, 251 F.3d 706, 712 (8th Cir. 2001)
(this court broadly interprets terms “organizer” and “leader” for purposes of
§ 3B1.1(a)). According to the undisputed sentencing-hearing testimony of four of
Stockwell’s co-conspirators, there were at least five people involved in the conspiracy.
One co-conspirator, Wesley Erb, testified that Stockwell was the leader in their
relationship and that he made the rules and the plans with respect to manufacturing the
methamphetamine. Specifically, Stockwell determined when a “cook” was to occur,
what ingredients they needed to obtain and where they would get them, and which
ingredients Erb needed to procure for Stockwell. Stockwell also paid Erb in
methamphetamine, the amount of which Stockwell determined, and Erb sold drugs for
Stockwell. Other co-conspirators also gave testimony reflecting Stockwell’s
organization of and centrality to the conspiracy. See U.S.S.G. § 3B1.1, comment.
(n.4) (factors to consider in determining whether defendant was leader or organizer);
United States v. Morin, 437 F.3d 777, 781 (8th Cir. 2006) (for enhancement to apply,
at least five people must have been involved in operation, but only one person
involved needs to have been under defendant’s direction); see also United States v.
Carpenter, 422 F.3d 738, 748 (8th Cir. 2005) (defendant who did not directly control
other conspirators may still receive leader/organizer enhancement; upholding
§ 3B1.1(a) enhancement where evidence showed defendant directed “cooks” and

                                           -2-
directed others to get precursors or bury sludge in backyard), cert. denied, 126 S. Ct.
1115 (2006).

      Accordingly, we affirm.
                     ______________________________




                                          -3-